Ingraham, J.:
The plaintiff, a school teacher, thirty-nine years of age, was a passenger in one of. the defendant’s cars, and was quite severely injured by a sudden stopping of the car, having been thrown from her seat, the injury sustained being a dislocation of the internal semilunar cartilage of each knee, with other injuries to her body. Upon the trial the- liability of the defendant was conceded, and the only question presented is as to the amount that the plaintiff was entitled to recover. The plaintiff proved that she had expended or become liable for about $1,670 for physicians’ fees and services of nurses; that *476she was confined to her bed for about ten weeks; that for a considerable time afterwards it was .impossible for her to walk, and that at the time of the trial, over eighteen months after thé accident, she could "not go up and down, stairs without pain; could only walk about five blocks without feeling used up in the knees; that she could not go out alone,on a stormy day,.and had great difficulty in consequence of the condition of her knees in performing her duties as teacher, and had to give up' her position of general superintendent in the school because it entailed a great deal of walking up and down stairs. ' '
There is no question-but that the plaintiff’s injuries were severe and that she suffered much pain; that the effect of the injury, con-. tinned up to the time of the trial; to some extent interfered with her work and was a constant annoyance to her; that she will never entirély recover from the injury, and will always experience more or less weakness of the knees and difficulty in walking. In cases of this character the court is reluctant to interfere with the judgment of a jury as to the amount that will compensate a plaintiff for a personal injury, and only does- so when it is apparent ■ that the amount awarded is out of all proportion .to the actual injuries received, and that the jury, in fixing, the amount, was subject, to other influences than appears from the evidence: put before them, and have attempted to do more than ascertain what would compensate the plaintiff for the injury sustained. An award- of $15,000 for such injuries "is certainly quite excessive, and naturally leads to the conclusion that for some reason the jury did not limit themselves to an attempt to ascertain the real injuries sustained. In cases of this kind the action of the court, in other cases, in which verdicts have been held to be either excessive or not excessive, is of little value. Each case must be determined upon the particular facts presented, and-the court, in determining the question, should consider the evidence as to the extent of the injury. Assuming^ however, that all of the evidence of the plaintiff and her physician was true, viewing the case in the light of the experience acquired in the investigation of many cases of this character,, it seems to us that the conclusion is quite obvious that 'this verdict is beyond that which could be said to be a fair compensation for the injuries sustained by the plaintiff, and that a verdict of $7,000, in addition to the actual *477outlay or liability incurred by the plaintiff, would be full compensation for the injuries sustained.
The judgment must, therefore, be reversed and a new trial ordered, with costs to the appellant to abide the event, unless the plaintiff stipulate to reduce the judgment as entered to the sum of $8,836.30, and if the plaintiff so stipulate, then judgment as so reduced to be affirmed, without costs to either party on this appeal.
Yak Brunt, P. J., Rumsey, Patterson and Hatch, JJ., concur.
Judgment reversed, new trial ordered, with costs to appellant to abide event, unless plaintiff stipulate to reduce judgment as entered to the sum of $8,836.30; if plaintiff so stipulate, judgment as so reduced affirmed, without costs to either party on this appeal.